89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph Donald THORNBLAD, Appellant,v.ATTORNEY GENERAL, STATE OF MINNESOTA, Appellee.
No. 95-4231.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 6, 1996Filed:  June 11, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joseph Donald Thornblad appeals from the District Court's1 order dismissing his complaint with prejudice.   Having reviewed the record and Thornblad's submissions, we conclude the judgment of the District Court was correct.   Accordingly, the order of the District Court is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota